[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Groce, Slip Opinion No. 2020-Ohio-6671.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2020-OHIO-6671
THE STATE OF OHIO, APPELLANT AND CROSS-APPELLEE, v. GROCE, APPELLEE
                                 AND CROSS-APPELLANT.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Groce, Slip Opinion No. 2020-Ohio-6671.]
Criminal law—R.C. 2923.32—Engaging in a pattern of corrupt activity—The
        existence of an enterprise is established by showing that the organization is
        fully operational and engaging in a pattern of illicit activity—The time
        frame for the commission of a pattern of criminal conduct is sufficient when
        the evidence shows that the corrupt activity is neither isolated nor so closely
        connected to be considered a single offense—Court of appeals’ judgment
        reversed and cause remanded.
    (No. 2019-0594—Submitted July 21, 2020—Decided December 16, 2020.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 18AP-51, 2019-Ohio-1007.
                                    _________________
                                  SUPREME COURT OF OHIO




          O’CONNOR, C.J.
          {¶ 1} In this discretionary appeal, we consider whether appellant and cross-
appellee, the state of Ohio, presented evidence sufficient to support the conviction
of appellee and cross-appellant, Drakkar D. Groce, for the felony offense of
engaging in a pattern of corrupt activity under R.C. 2923.32. Because we conclude
that it did, we reverse the judgment of the Tenth District Court of Appeals.
                          Factual and Procedural Background
          {¶ 2} The trial court held a joint jury trial for Groce and codefendants, Alvin
C. Dent Jr. and William L. Walker Jr. The evidence presented at their trial is
described in State v. Dent, __ Ohio St.3d __, 2020-Ohio-6670, __ N.E.3d __,
¶ 2-12.
          {¶ 3} The jury found Groce, Dent, and Walker each guilty of engaging in a
pattern of corrupt activity, possessing cocaine, illegally manufacturing drugs, and
trafficking in cocaine. Groce’s conviction for engaging in a pattern of corrupt
activity is the focus of this appeal.1 Dent’s and Walker’s convictions for the same
offense are the subject of separate appeals, which were considered together in Dent.
          {¶ 4} Groce appealed to the Tenth District Court of Appeals and argued that
his conviction for engaging in a pattern of corrupt activity was not supported by
sufficient evidence. The court of appeals agreed and reversed that conviction. State
v. Groce, 2019-Ohio-1007, 133 N.E.3d 930 (10th Dist.).2




1. The jury also found Groce guilty of one count of possessing cocaine, one count of illegally
manufacturing drugs, and five counts of trafficking in cocaine, along with the accompanying firearm
specifications for each conviction. The trial court sentenced Groce to an aggregate prison term of
28 years.

2. In his appeal to the Tenth District, Groce raised assignments of error largely identical to those
raised by Walker in his appeal to the Tenth District. The court of appeals’ decision in Groce’s case
is materially similar to the decision in Walker’s case. Compare State v. Groce, 2019-Ohio-1007,
133 N.E.3d 930 (10th Dist.), with State v. Walker, 2019-Ohio-1458, 135 N.E.3d 444 (10th Dist.)
(conviction for engaging in a pattern of corrupt activity was not supported by sufficient evidence).




                                                 2
                                January Term, 2020




       {¶ 5} The state sought this court’s discretionary review on the following
proposition of law:


               The existence of an enterprise under R.C. 2923.31(C) is
       established by showing the organization is fully operational and
       engaging in a pattern of illicit activity. The time frame for the
       commission of a pattern of criminal conduct is sufficient where the
       evidence shows the corrupt activity is neither isolated or so closely
       connected to be considered a single offense. R.C. 2923.31(E).


We accepted the state’s discretionary appeal. 157 Ohio St.3d 1439, 2019-Ohio-
4211, 132 N.E.3d 700. We also accepted Groce’s cross-appeal on the following
proposition of law, which is similar to the state’s proposition of law:


               To sustain a conviction for a violation of R.C. 2923.32, the
       corrupt activity statute, the State must prove that the defendant
       engaged in continuous criminal activity for a time period sufficient
       in length to permit him and his associates to pursue the enterprise’s
       criminal purpose.


Id.
                                      Analysis
       {¶ 6} The state’s proposition of law is identical to the one this court
reviewed in Dent, __ Ohio St.3d __, 2020-Ohio-6670, __ N.E.3d __, which
presented a sufficiency-of-the-evidence question.       The proposition of law in
Groce’s cross-appeal also raises the same issue.        And because Groce was a
codefendant in the joint trial with Dent and Walker, the record here is the same one




                                          3
                              SUPREME COURT OF OHIO




that this court considered in Dent. Viewing this record in light of our analysis in
Dent, which we incorporate herein, we reverse the Tenth District’s judgment.
        {¶ 7} The statute setting forth the felony offense of engaging in a pattern of
corrupt activity states that “[n]o person employed by, or associated with, any
enterprise shall conduct or participate in, directly or indirectly, the affairs of the
enterprise through a pattern of corrupt activity * * *.”          R.C. 2923.32(A)(1).
“Whether the evidence is legally sufficient to sustain a verdict is a question of law.”
State v. Thompkins, 78 Ohio St.3d 380, 386, 1997 Ohio 52, 678 N.E.2d 541 (1997).
Therefore, our review is de novo. In re J.V., 134 Ohio St.3d 1, 2012-Ohio-4961,
979 N.E.2d 1203, ¶ 3. In a sufficiency-of-the-evidence inquiry, the question is
whether the evidence presented, when viewed in a light most favorable to the
prosecution, would allow any rational trier of fact to find the essential elements of
the crime beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d
492 (1991), paragraph two of the syllabus, superseded by constitutional amendment
on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102, 684 N.E.2d 668
(1997), fn. 4, and following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61
L.Ed.2d 560 (1979). “In essence, sufficiency is a test of adequacy.” Thompkins at
386.
        {¶ 8} As we concluded in Dent, viewing the evidence in the light most
favorable to the prosecution as we must, a rational juror could reasonably conclude
that Groce, Dent, and Walker were not strangers to each other or to the drug
activities that had been occurring at the house. All three understood the purpose of
their joint activities to manufacture and sell cocaine out of the house on Greenway
Avenue. Thus, we conclude that sufficient evidence demonstrates a purpose and
relationship relating to their illegal activities. We also conclude that a rational juror
could have found beyond a reasonable doubt that Groce participated in an
association-in-fact enterprise with sufficient longevity to further its purpose.




                                           4
                                January Term, 2020




       {¶ 9} With respect to the existence of a pattern of corrupt activity, we
conclude that a rational juror could reasonably infer from the activity and
interactions observed in the video-surveillance evidence that Groce’s activity in the
house with Dent and Walker was not isolated to a single day or a single drug
transaction. Taking the evidence together, and viewing it in a light most favorable
to the prosecution as we must, we conclude that a reasonable juror could have found
beyond a reasonable doubt that Groce was not a stranger to Dent and Walker or to
the operations occurring at the house, and that he participated in incidents of illegal
activity that were not isolated and established a pattern of corrupt activity.
                                     Conclusion
       {¶ 10} For the foregoing reasons, and based on our decision in Dent, __
Ohio St.3d __, 2020-Ohio-6670, __ N.E.3d __, we reverse the Tenth District’s
judgment that Groce’s conviction for engaging in a pattern of corrupt activity was
not supported by sufficient evidence. Because the Tenth District determined that
its conclusion on that issue mooted other issues raised in Groce’s appeal, State v.
Groce, 2019-Ohio-1007, 133 N.E.3d 930, at ¶ 90, we remand the case to the court
of appeals for further proceedings consistent with this opinion.
                                                                   Judgment reversed
                                                                and cause remanded.
       KENNEDY, FRENCH, FISCHER, and DEWINE, JJ., concur.
       DONNELLY and STEWART, JJ., dissent for the reasons stated in Justice
Donnelly’s dissenting opinion in State v. Dent, __ Ohio St.3d __, 2020-Ohio-6670,
__ N.E.3d __.
                                _________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Kimberly M.
Bond, Assistant Prosecuting Attorney, for appellant and cross-appellee.
       Dennis C. Belli, for appellee and cross-appellant.
                                _________________




                                          5